Citation Nr: 0819152	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In February 2007, the U.S. Court of Appeals for Veterans 
Claims (Court) remanded this matter to the Board for further 
inquiry and development.  In its decision, the Court 
addressed the three issues the veteran originally appealed to 
the Court - an earlier effective date claim for the increased 
evaluation to 70 percent for PTSD, an earlier effective date 
claim for the grant of a total disability evaluation based on 
individual unemployability (TDIU), and a service connection 
claim for residuals of a back injury.  In its decision, the 
Court affirmed the Board's finding with regard to the earlier 
effective date claim for the increase in disability 
evaluation for PTSD.  See Dalton v. Nicholson, 21 Vet. App. 
23, 31 (2007).  But the Court remanded the other two issues 
for further development.  

In September 2007, the Board remanded this matter to the RO 
for further development.  In January 2008, following the 
requested development, the RO granted the veteran's earlier 
effective date claim for the grant of the TDIU.  In that 
decision, the RO granted the veteran's entire claim by 
assigning an effective date of June 20, 1999, one year prior 
to the veteran's June 20, 2000 claim for a TDIU.  See 
38 U.S.C.A. § 5110 (b)(2).  

In a January 2008 Supplemental Statement of the Case, 
however, the RO continued to deny the veteran's service 
connection claim for a back disorder.  As such, the remaining 
issue on appeal is the service connection claim for a back 
disorder.   


FINDINGS OF FACT

1.	The record indicates that an in-service automobile 
accident did not injure the veteran's back.  

2.	Satisfactory lay evidence indicates that a combat-related 
explosion in Vietnam injured the veteran's back.    

3.	The earliest medical evidence of record indicating a post-
service back disorder is dated in the mid 1990s.

4.	The medical evidence of record shows that the veteran has 
a current low back disorder.  

5.	The medical evidence of record shows that the veteran's 
in-service injury is unrelated to his current low back 
disorder.  


CONCLUSION OF LAW

A current low back disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a lumbar spine 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

In this matter, VA submitted letters to the veteran dated in 
July 2003 and March 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  VA informed the veteran of the elements of his 
claim, and of the evidence needed to substantiate his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veterans should be notified to submit any pertinent evidence 
in their possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  And, though VA 
did not provide the veteran with full notification prior to 
the initial adjudication of his claim in October 2001, the 
record nevertheless shows that the veteran "was afforded a 
meaningful opportunity to effectively participate in the 
adjudication" of his claim for service connection.  See 
Dalton, 21 Vet. App. at 31; see also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

Indeed, the veteran, through his counsel, demonstrates in 
several statements in the record an awareness of the 
information and evidence necessary to establish service 
connection here under 38 U.S.C.A. § 1110 and 38 U.S.C.A. 
§ 1154.  The Board therefore finds that any presumed 
prejudice incurred by the veteran is rebutted by the record.  
The veteran was not prejudiced by VA's failure to satisfy the 
duty to notify prior to the initial adjudication here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And the veteran underwent VA compensation 
evaluation for his claim.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The veteran claims that he has a current low back disorder 
that he incurred during active service.  He contends that he 
injured his back in an in-service automobile accident in the 
United States.  Alternatively, he claims that he later 
injured his back in Vietnam in a combat-related explosion 
that threw him against a wall.  He contends that his current 
low back disorder should be service connected.  

The record supports the veteran's claim to having a current 
low back disorder - in a November 2007 VA compensation 
examination report, it is noted that the veteran has 
degenerative joint disease of the lumbar spine.  For the 
reasons set forth below, however, the Board finds this 
disorder unrelated to active service.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim for benefits the 
evidence must preponderate against that claim).  

The Board will address separately below the two aspects of 
the veteran's service connection claim.     

	Automobile Accident

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

As indicated earlier, the evidence demonstrates that the 
veteran has a current low back disorder.  The first element 
of Pond is established with regard to this claim therefore.  

But service connection would not be warranted here because 
the second and third elements of Pond are unestablished.  
Though the evidence indicates that the veteran may have been 
injured in an in-service automobile accident, the Board finds 
unfounded the veteran's claim that the accident caused a back 
injury.  An April 1967 service medical record executed after 
the accident at Ft. Sill, Oklahoma states "was involved in 
auto accident pain in (L) side."  That record reflects a 
negative x-ray of the veteran's rib cage.  That record 
reflects a diagnosis of left flank contusion.  That record 
does not note the veteran's back in any way.  Other service 
medical records do not mention a back disorder.  The 
veteran's September 1968 separation report of medical 
examination notes the veteran's back as normal.  The 
veteran's September 1968 separation report of medical history 
indicates a normal back at the time of separation - in fact, 
the veteran indicated in this report that he had no current 
or prior "back trouble of any kind."  There is no medical 
evidence of record indicating that the veteran had arthritis 
in his back within the first year of his discharge from 
service.  Indeed, medical evidence dated after the veteran's 
discharge from service is negative for any type of 
complaints, treatment, or diagnosis of a back disorder.  The 
earliest medical evidence of record of a back disorder is 
dated in the mid 1990s, over 25 years following discharge 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  Based on this evidence, the Board finds the 
second element of Pond unestablished - the record does not 
indicate that the veteran incurred an in-service back 
disorder as a result of the reported automobile accident.  

The Board finds the third element of Pond unestablished here 
as well.  There is no medical evidence of record which states 
that an in-service automobile accident, and the contusion to 
the left flank, relates to the veteran's current low back 
disorder.  In fact, the medical evidence addressing whether 
the current disorder relates to service found the opposite - 
an April 2003 VA compensation examination report, in addition 
to the November 2007 VA report, both conclude that service 
does not relate to the current back disorder.  

Finally, the Board notes that certain disorders, such as 
arthritis, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  The Board finds these 
provisions of no benefit to the veteran either as no medical 
evidence of record indicates an onset of lower back arthritis 
within one year of the veteran's discharge from service in 
September 1968.  

As such, the Board finds that the evidence preponderates 
against the veteran's claim that an in-service automobile 
accident relates to his current back disorder.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



	Explosion in Vietnam 

As the veteran contends alternatively that involvement in 
combat in Vietnam caused his injury, the Board will consider 
here 38 U.S.C.A. § 1154(b).  

38 U.S.C.A. § 1154(b) specifically provides that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

In this matter, the record supports the veteran's claim that 
he engaged in combat, and that, during combat, he injured his 
lower back.  Satisfactory lay evidence demonstrates this.  
The veteran himself describes an explosion, triggered by a 
missile attack, which knocked him against a wall.  And 
independent evidence in the record supports him - service 
records demonstrate that the veteran participated in the 
Vietnam Counteroffensive Phase III campaign.  

The Board notes moreover that, in the July 1995 rating 
decision that service connected the veteran for post-
traumatic stress disorder (PTSD), VA based its grant on a 
"presumption" presumably stemming from the reduced 
evidentiary burden noted under 38 U.S.C.A. § 1154.  In its 
grant, VA cited much of the evidence the veteran now cites in 
support of his claim to combat and consequent back injury.    

Given this foundation in the record, the Board finds credible 
the veteran's claim to an in-service back injury in the 
manner he has described - i.e., that he was thrown against a 
wall after an explosion triggered by an enemy missile attack.  
This type of injury would be consistent with the 
"circumstances, conditions, or hardships of such service", 
particularly given the evidence of his service in Vietnam 
during combat operations.  Id.  

But again, the Board finds service connection unwarranted 
here.  As the Court noted in its remand, medical nexus 
evidence must still show that the veteran's current back 
disorder relates to his in-service injury, even if the in-
service injury is conceded under the reduced evidentiary 
standards of 38 U.S.C.A. § 1154.  See Dalton, 21 Vet. App. at 
37.  In this matter, the evidence of record addressing nexus 
preponderates against the veteran's alternative claim that 
his current back disorder relates to the injury from the 
explosion.    

The Board recognizes, as the Court explained in its remand, 
that the April 2003 VA examination report of record, which 
found the veteran's current low back disorder unrelated to 
service, is not to be relied on here.  As the Court stated, 
that opinion is premised on the notion that the veteran did 
not incur an injury during service.  Id. at 39.  That opinion 
is of limited value because the record supports the veteran's 
claim that he injured his back in Vietnam as the result of 
the explosion he describes.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (the Board must account for the evidence it 
finds persuasive or unpersuasive).  

The November 2007 VA opinion rests, however, on the 
assumption that the veteran injured his back during service - 
in fact, the Board established that premise in its September 
2007 remand seeking the opinion.  And in this opinion, the VA 
examiner stated that it was unlikely that the veteran's back 
disorder related to service.  In support, the examiner cited 
the veteran's negative separation reports of medical 
examination and history, the veteran's post-service 
employment as a mechanic, the post-service medical evidence 
noting several urgent disorders but not a back disorder, and 
the medical evidence indicating onset of a low back disorder 
in the mid-1990s (over 25 years following service).  See 
Maxson, supra.    

As this opinion is unchallenged in the record, the Board 
finds it firmly established in the record that the veteran's 
current low back disorder is unrelated to his combat-related 
injury.  See 38 U.S.C.A. § 1154.    

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter, and those from his 
family members.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


